Citation Nr: 0609386	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-21 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for testicular atrophy.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
testicular atrophy is related to the veteran's period of 
military service.


CONCLUSION OF LAW

Testicular atrophy was not incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, there is no indication from 
the record of additional medical treatment for which the RO 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in March 2003.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this letter, the 
veteran also was advised to submit additional evidence to the 
RO, and the Board finds that this instruction is consistent 
with the requirement of 38 C.F.R. § 3.159(b)(1) that VA 
request that a claimant provide any evidence in his or her 
possession that pertains to a claim.

Additionally, other than the physical examination at 
separation, it appears that the veteran's service medical 
records have been destroyed in the accidental fire at the 
National Personnel Records Center (NPRC).  It has been 
indicated that no Army Surgeon General Records have been 
found for this veteran.  The Board wishes to make it clear 
that it understands the U.S. Court of Appeals for Veterans 
Claims (Court) has held that, in cases where records once in 
the hands of the Government are missing, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
herein has been undertaken with this heightened duty in mind.  

Here, the noted March 2003 "duty to assist" letter was 
issued prior to the appealed July 2003 rating decision.  
Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  All VA notices must be read in the context of 
prior, relatively contemporaneous communications to the 
appellant.  See Mayfield v. Nicholson, supra.  Accordingly, 
the Board finds that no prejudice to the veteran will result 
from an adjudication of his claim in this Board decision.  


II.	Factual Background and Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Service connection also may be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for the Federal Circuit has stated, 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).  Moreover, the fact that a 
condition occurred in service alone is not enough; there must 
be a current disability resulting from that condition.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed.Cir. 1998), cert. 
denied, 119 S.Ct. 404 (1998).

In light of the veteran's mostly missing service medical 
records, judicial case law increases the Board's obligation 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the veteran; however, it does not 
lower the legal standard for proving a claim for service 
connection.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
It is indeed unfortunate that the veteran's service medical 
records are largely unavailable.  However, a grant of service 
connection requires an etiological link between the claimed 
in-service injury and the currently claimed disability.

In his written statement received in September 2003, the 
veteran states that he was sick with the mumps in about May 
or June 1945 while stationed in occupied Germany and that he 
was in an isolation ward for two weeks.  He was told the 
condition he was suffering from could lead to sterilization.  
Since that time he fathered five children.  He noticed since 
contracting the mumps that one of his testicles seemed large 
and the other was small, shriveled, and painful to the touch.  
This condition has remained the same since 1945.  When seen 
by a private physician in 1952, the veteran was told he had 
only one testicle, according to the veteran's written 
statement.  He said he thought nothing of this because he 
fathered two children by that time.

As noted above, the veteran's service medical records are 
mostly unavailable because of a fire at the NPRC.  However, 
the veteran's October 1946 medical exam prior to discharge 
from active duty is in the claims file.  It was noted at 
discharge that the veteran's genito-urinary system was 
normal.  The examiner opined that no veteran wound, injury or 
disease would result in disability in the future.  Mumps are 
not noted in the discharge examination.  The examination 
report contains an area to list all significant diseases etc.  
Mumps are not listed  It is specifically noted "NO MALARIA, 
SYPHILIS OR DYSENTERY none" (emphasis in the original).

Following service, a birth certificate dated February 28, 
1949, shows the veteran was the father of a male child born 
that date.

When seen for an examination at a VA outpatient clinic in 
February 2003, the veteran said he had mumps while on active 
duty.  The disorder began with inflammation in his salivary 
glands and progressed to bilateral orchitis causing severe 
pain.  Many years later the veteran was told his right 
testicle was very small or non-existent.  The veteran was 
sure he was normal upon induction into service.  The veteran 
did not suffer significant problems due to testicular atrophy 
and fathered five children.  On examination, his right 
testicle was grossly atrophic with mild tenderness noted.

Another February 2003 VA outpatient record reflects an 
opinion by a VA physician that "[u]pon review of the history 
presented and the physical findings," the veteran's 
testicular atrophy was "likely" caused by orchitis 
developed while the veteran was infected with the mumps 
virus.  It is not reported that the claims file was available 
for review.

An April 2004 written statement from the veteran's three 
siblings states he was dispatched as a replacement to Europe 
in April 1945.  Shortly after his arrival, he experienced 
severe discomfort and observed a swelling of his testicles, 
which was determined to be the result of contracting mumps.  
The statement says the end result of a young adult having 
mumps was the veteran's loss of one testicle.

The veteran has contended that service connection should be 
granted for a reproductive organ disorder recharacterized as 
testicular atrophy.  Although the evidence shows that the 
veteran currently has testicular atrophy, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  

The record reflects that the veteran's testes were normal on 
separation from service.  This is significant as it is 
contemporaneous evidence.  The separation examination form 
contained a place for pertinent history.  No history of mumps 
was noted, and "none" was entered in the box.  Again, on 
examination normal findings were reported.  This is 
significant as the appellant has contended that he noted 
testicular changes in 1945 and that it has remained the same 
since.  There is no confirmation of this claim in the 
clinical evidence on file.

Moreover, the first post-service evidence of record of a 
testicular disorder is from 2003, more than fifty years after 
the veteran's separation from service.  In short, no 
probative medical opinion or other medical evidence relating 
the veteran's testicular disorder to service or any incident 
of service has been presented.  Although a February 2003 VA 
outpatient medical record includes a physician's opinion that 
the veteran's disorder was likely caused by orchitis the 
veteran developed while infected with the mumps virus, the 
opinion is based on a review of the history presented by the 
veteran.  An opinion regarding the etiology of the underlying 
condition is no better than the facts alleged by the veteran 
and, when unenhanced by any additional medical comment, does 
not constitute competent medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); see also Dolan v. Brown, 9 Vet. App. 
358, 363 (1996).  Also, this February 2003 opinion, more than 
a half-century after the veteran's service, does not 
specifically state when the veteran contracted the mumps or 
whether the veteran was even in the service at the time he 
had the mumps.  Finally, as noted above, this history is 
contradicted by the contemporaneous evidence on file.

The Board has fully considered the veteran's argument that he 
incurred a testicular disorder as a result of contracting the 
mumps while serving in Europe in 1945.  It has reviewed his 
lay statements and the April 2004 written statement of his 
family members.  The appellant is certainly capable of 
providing probative evidence of any symptomatology that he 
has experienced, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Espiritu v. Derwinski, 
supra; see also Routen v. Brown, supra ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, supra.  Here, the 
veteran has not submitted any probative medical opinion or 
other medical evidence that supports his claim.  Moreover, 
the preponderance of the probative and objective medical 
evidence now of record militates against a finding that the 
veteran's testicular disorder is related to service or any 
incident thereof.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 
3.303, 3.304.

Even assuming the veteran had the mumps in service, 
nevertheless the medical evidence of record indicates he was 
examined at discharge when nothing referable to the mumps or 
symptoms of testicular atrophy can be found.  Moreover, 
according to a copy of the birth certificate in the record, 
in February 1948 the veteran had fathered a child.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
testicular atrophy must be denied.


ORDER

Service connection for testicular atrophy is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


